Citation Nr: 1646832	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  12-15 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as due to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for obstructive sleep apnea, including as due to service-connected PTSD.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a skin disability.

6.  Entitlement to service connection for a respiratory disability other than obstructive sleep apnea, to include chronic obstructive pulmonary disease (COPD), including as due to in-service chemical exposure.

7.  Entitlement to service connection for an anxiety disorder, including as due to service-connected PTSD.

8.  Entitlement to service connection for a sleep disorder, other than sleep apnea, including as due to service-connected PTSD.

9.  Entitlement to an earlier effective date than September 16, 2011, for a grant of service connection for PTSD.

10.  Entitlement to an initial rating greater than 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to May 1971, including in combat in the Republic of Vietnam from July 1967 to July 1968.  He also had additional U.S. Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied, in pertinent part, the Veteran's claims of service connection for an anxiety disorder (which was characterized as psychiatric condition/anxiety disorder), skin condition, sleep disorder, and for gastroesophageal reflux disease (GERD) (which was characterized as acid reflux).  The Veteran disagreed with this decision in January 2012.  He perfected a timely appeal in June 2012.

This matter also is on appeal from a December 2011 rating decision in which the RO granted the Veteran's claim of service connection for PTSD, assigning a 30 percent rating effective September 16, 2011.  The Veteran disagreed with this decision in January 2012, seeking an earlier effective date than September 16, 2011, for the grant of service connection for PTSD and an initial rating greater than 30 percent for PTSD.  He perfected a timely appeal in May 2012.

The matter next is on appeal from an April 2012 rating decision in which the RO denied, in pertinent part, the Veteran's claim of service connection for a respiratory condition other than obstructive sleep apnea, to include chronic obstructive pulmonary disease (COPD), including as due to in-service chemical exposure (which was characterized as chronic obstructive pulmonary disease).  The Veteran disagreed with this decision in July 2012.  He perfected a timely appeal in August 2012.

In March 2015, the Board granted the Veteran's claims of service connection for an anxiety disorder and for a sleep disorder, each including as due to service-connected PTSD.  The Board next denied the Veteran's claims for an effective date earlier than September 16, 2011, for service-connected PTSD and for an initial rating greater than 30 percent for PTSD.  The Board also denied the Veteran's claim of service connection for a respiratory condition other than obstructive sleep apnea, to include COPD, including as due to in-service chemical exposure (which was characterized as a respiratory condition, to include chronic obstructive pulmonary disease (claimed as bronchitis)).  The Board finally remanded the Veteran's claim of service connection for GERD, including as due to service-connected PTSD, to the Agency of Original Jurisdiction (AOJ) for additional development.  The Veteran, through his attorney, appealed the Board's March 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court vacated and remanded the Board's March 2015 decision on the issues of entitlement to service connection for a skin disability, a respiratory disability other than obstructive sleep apnea, to include COPD, including as due to in-service chemical exposure, an anxiety disorder, including as due to service-connected PTSD, a sleep disorder, including as due to service-connected PTSD, entitlement to an earlier effective date than September 16, 2011, for a grant of service connection for PTSD, and entitlement to an initial rating greater than 30 percent for PTSD.

This matter finally is on appeal from an August 2015 rating decision in which the RO determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claims of service connection for a left knee disability and for a low back disability.  The RO also denied the Veteran's claims of service connection for obstructive sleep apnea and for a right knee disability.  The Veteran disagreed with this decision in September 2015.  He perfected a timely appeal later in September 2015.

In December 2015, the Board reopened the Veteran's previously denied service connection claims for a left knee disability and for a low back disability and remanded these claims to the AOJ for additional development.  The Board also remanded the Veteran's service connection claims for GERD, obstructive sleep apnea, and for a right knee disability to the AOJ for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's most recent remand directives in December 2015.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and these records subsequently were associated with the claims file.  The Board also directed that the AOJ schedule the Veteran for appropriate examinations to determine the nature and etiology of his bilateral knee disability, low back disability, GERD, and obstructive sleep apnea and these examinations occurred in March 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.

The issues of entitlement to service connection for a skin disability, entitlement to service connection for a respiratory disability other than obstructive sleep apnea, to include COPD, including as due to in-service chemical exposure, entitlement to service connection for an anxiety disorder and for a sleep disorder, each including as due to service-connected PTSD, entitlement to an earlier effective date than September 16, 2011, for a grant of service connection for PTSD, and entitlement to an initial rating greater than 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's service-connected PTSD and the medications prescribed to treat it caused his GERD and obstructive sleep apnea.

2.  The evidence shows that the Veteran's current bilateral knee disability and low back disability are not related to active service.


CONCLUSIONS OF LAW

1.  GERD was incurred in active service as due to service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

2.  Obstructive sleep apnea was incurred in active service as due to service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

3.  A bilateral knee disability was not incurred in or aggravated by active service nor may arthritis of the bilateral knees be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

4.  A low back disability was not incurred in or aggravated by active service nor may arthritis of the low back be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claims of service connection for GERD and for obstructive sleep apnea, each including as due to service-connected PTSD, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to these claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's service connection claims for a bilateral knee disability and for a low back disability, VA's duty to notify was satisfied by a letters dated in March 2011, January 2012, and May 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  These letters notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  These letters informed the Veteran to submit medical evidence showing that his claimed disabilities are related to active service.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.

VA also complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disabilities and active service. These examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred GERD, obstructive sleep apnea, a bilateral knee disability, and a low back disability during active service.  He alternatively contends that his service-connected PTSD caused or aggravated (permanently worsened) his GERD and obstructive sleep apnea.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  A bilateral knee disability and a low back disability are not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  The Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id., at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claims of service connection for a bilateral knee disability and for a low back disability to the extent that these claims include arthritis.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected PTSD caused his GERD and obstructive sleep apnea.  As will be discussed below, there is evidence both in support of and against the Veteran's assertion that his service-connected PTSD caused his GERD and obstructive sleep apnea.

The Board notes that, on VA sleep apnea DBQ in March 2016, the VA examiner stated, "The Veteran reports symptoms of waking up gasping for air and being told he snored. He was diagnosed with OSA by a sleep study on 6/11/14 and has had good relief with a CPAP."  Physical examination showed no findings, signs, or symptoms of sleep apnea.  The VA examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea was related to active service or any incident of service, including as due to service-connected PTSD or the medications prescribed to treat it.  The rationale for this opinion was that the diagnosis of sleep apnea "did not occur until after service."  The diagnosis was obstructive sleep apnea.

On VA esophageal conditions DBQ in March 2016, the Veteran's complaints included "gas build up and epigastric pain since the 1980s" and "some regurgitation a[t] night, a couple times a month."  The Veteran reported recently being prescribed Zantac "with partial relief" of his symptoms.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The VA examiner opined that it was less likely than not that the Veteran's GERD was related to active service, including as due to service-connected PTSD and medications prescribed to treat it.  The rationale for this opinion was that the diagnosis of GERD occurred after the Veteran's service separation.  The diagnosis was gastroesophageal reflux disease (GERD)

In contrast, the evidence also contains competent medical opinions received by VA in October 2016 from G.G.U., A.R.N.P., concerning the contended etiological relationships between the Veteran's service-connected PTSD, GERD, and obstructive sleep apnea.  G.G.U. first opined that it was at least as likely as not that the Veteran's GERD was secondary to, related to, and/or aggravated by his service-connected PTSD.  The rationale for this opinion was based on a review of the Veteran's claims file, clinical experience, and review of relevant medical literature.  G.G.U. then opined that it was at least as likely as not that the Veteran's obstructive sleep apnea was secondary to, related to, and/or aggravated by his service-connected PTSD and medications prescribed to treat it.  The rationale for this opinion was based on a review of the Veteran's claims file, clinical experience, and review of relevant medical literature.  

The Veteran has contended throughout the pendency of this appeal that his service-connected PTSD and the medications prescribed to treat it caused or contributed to his current GERD and obstructive sleep apnea.  The evidence is in relative equipoise as to whether the Veteran's service-connected PTSD caused or aggravated his GERD and obstructive sleep apnea.  On the one hand, VA examiners in March 2016 all concluded that it was less likely than not that the Veteran's service-connected PTSD and the medications prescribed to treat it caused or aggravated his GERD and obstructive sleep apnea.  On the other hand, the Veteran has presented probative evidence showing that his service-connected PTSD and the medications prescribed to treat it caused his GERD and obstructive sleep apnea in G.G.U.'s opinions, which were received by VA in October 2016.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the record evidence sufficiently supports finding that the Veteran's service-connected PTSD and the medications prescribed to treat it caused his GERD and obstructive sleep apnea.  See 38 C.F.R. §§ 3.303, 3.304, 3.310.  In summary, the Board finds that service connection for GERD and for obstructive sleep apnea, each including as due to service-connected PTSD, is warranted.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for a bilateral knee disability and for a low back disability.  The Veteran contends that he incurred each of these disabilities during active service in the U.S. Army, specifically as a result of his in-service duties as a vehicle repairman.  The record evidence does not support his assertions concerning an etiological link between active service and any current bilateral knee or low back disabilities.  The Board notes initially that, because the Veteran's DD Form 214 from his U.S. Army active service shows that his military occupational specialty (MOS) was general vehicle repairman, his lay statements regarding in-service injuries to the knees and low back are considered credible because they are consistent with the facts and circumstances of this period of service.  The Veteran's U.S. Army service treatment records show that his knees and back were normal clinically at his enlistment physical examination in July 1965.  The Veteran denied all relevant pre-service medical history.  

On outpatient treatment in June 1968, the Veteran complained of soreness and tightness in the posterior area of the left knee which was non-radiating.  He denied any history of trauma.  He was advised to put an Ace wrap on this knee.

In November 1969, the Veteran reported injuring his left knee when he slipped and fell, striking his left knee on a truck in the motor pool.  In December 1969, the Veteran reported injuring his left knee while playing basketball.  This injury was considered to have been incurred in the line of duty.

Clinical evaluation of the Veteran's knees and back was normal at his separation physical examination in February 1971 prior to his U.S. Army discharge in May 1971.  

The Veteran's Army National Guard (ANG) service treatment records show that his knees and back were normal clinically at his enlistment physical examination in September 1976 when he entered the ANG.  He denied any relevant medical history.  The Veteran's knees and back were unchanged on ANG periodic physical examination in November 1983, June 1988, and in May 1989.

The post-service evidence also does not support granting service connection for either a bilateral knee disability or for a low back disability.  It shows that, although the Veteran currently experiences a bilateral knee disability and a low back disability, neither of these disabilities is related to active service.  For example, on VA examination in April 1993, the Veteran's complaints included increasing "muscle pain" in the lumbosacral spine for the previous 5 years and once a month sharp left knee pain "in the back of his left knee especially with walking or standing [or] after sitting for a prolonged period of time."  His left knee pain was intermittent.  He reported that his low back pain "especially bothers him when he bends forward."  He also reported an in-service left knee injury while in the U.S. Army in 1970.  Physical examination of the back showed no palpable discomfort in the lower back, no scoliosis or muscle spasm, and a reported "area of his usual discomfort" in midline L4-5.  Physical examination of the left knee showed stable ligaments, no joint line tenderness, "no fullness noted in the popliteal area," no posterior abnormalities, and slight tenderness in the medial aspect of the popliteal area "but there is nothing abnormal noted there."  X-rays of the lumbar spine showed moderate degenerative osteoarthritic changes and partial narrowing of the intervertebral disk space at L5-S1.  X-rays of the left knee were negative.  The impressions included a complaint of low back pain, left popliteal discomfort, and degenerative arthritis of the lumbar spine.

On private outpatient treatment in April 1995, the Veteran's complaints included his left knee was "hurting."  He reported a left knee sprain "20 years ago" followed by left knee pain since that time.  He also reported lifting 50-100 pounds 3 times a week.  Physical examination showed normal strength and a full range of motion in the left knee.  The impressions included right knee pain (probable degenerative joint disease).

The Veteran had a course of outpatient physical therapy for low back pain at a private facility beginning in mid-2005 following a motor vehicle accident in June 2005.  The private clinician concluded that the Veteran's complaint of low back pain was related to this motor vehicle accident.

On private outpatient treatment in March 2012, the Veteran complained of low back pain which was "a dull, achy pain" which occasionally radiated in to the right hip.  Objective examination showed pain on palpation of the lumbar paraspinous muscles and a steady gait.  The assessment included low back pain.

In February 2015, the Veteran's complaints included bilateral knee pain.  The assessment included knee pain.

On VA back (thoracolumbar spine) conditions DBQ in March 2016, the Veteran's complaints included intermittent low back pain "with activity" which "resolves with rest."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated, "Occasionally, I'll have back pain usually for 30-40 minutes and up to half a day."  The Veteran also stated, "I'm not able to do some work I want to get done. I couldn't chip ice on the driveway."  Physical examination showed no evidence of pain on weight-bearing, objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue with mild tenderness of the mid-lumbar paraspinal muscles bilaterally, no guarding or muscle spasm, 5/5 muscle strength, normal deep tendon reflexes, negative straight leg raising, and no radiculopathy, ankylosis, or intervertebral disc syndrome.  The diagnosis was lumbar strain.

On VA knee and lower leg conditions DBQ in March 2016, the Veteran's complaints included "periodic bilateral knee pain over the years."  A history of twisting the right knee and a left knee injury during active service was noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported functional knee impairment in "[l]ifting, walking, exercising, running."  Physical examination showed left knee crepitus, 5/5 muscle strength in both knees, and no muscle atrophy, ankylosis, recurrent subluxation, lateral instability, or joint instability.  The diagnosis was bilateral knee strain.

In an opinion dated in March 2016, the VA examiner who conducted the VA back conditions DBQ and VA knee and lower leg conditions DBQ opined that it was less likely than not that either of these disabilities were related to active service.  The rationale for these opinions was:

The Veteran reports injuries to the right knee and lower back that took a couple of days to resolve, which is typical for most knee and back strain injuries.  He reports only periodic bilateral knee and low back pain and not continuous pain since service.  He reported on his reports of medical history no recurrent back pain and no "trick" or locked knee on reports dated 11/20/83, 6/13/88 and 5/5/89.  He doesn't report any other specific knee or back injuries.

The Veteran has contended that he incurred a bilateral knee disability and a low back disability during active U.S. Army service and his current bilateral knee and low back disabilities are related to such service.  The record evidence does not support his assertions, showing instead that, although he currently experiences bilateral knee strain and lumbar strain, neither of these disabilities is related to active service (as the VA examiner opined in March 2016).  The VA examiner's March 2016 opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for a bilateral knee disability or for a low back disability.  In summary, the Board finds that service connection for a bilateral knee disability and for a low back disability is not warranted.

The Board finally finds that service connection for arthritis of the bilateral knees and for arthritis of the low back is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  The record evidence does not show - and the Veteran does not contend - that he experienced arthritis of the knees or low back during active U.S. Army service or within the first post-service year (i.e., by May 1972) such that service connection is warranted for either of these disabilities on a presumptive basis.  Id.  As noted above, the Veteran contends that he incurred these disabilities while on active U.S. Army service.  Despite the Veteran's assertions to the contrary, it appears that arthritis of the lumbar spine was noted initially on VA x-rays taken in April 1993.  Although this was within the first year after he retired from the Army National Guard, the Veteran specifically reported that he injured his knees and low back while in the U.S. Army and not in the Army National Guard.  More importantly, the April 1993 VA examiner did not relate the Veteran's lumbosacral spine arthritis to active service and no bilateral knee arthritis was found at this examination.  Additionally, the presumption of service connection for chronic disabilities does not apply to National Guard service.  Thus, the Board finds that service connection for arthritis of the bilateral knees and for arthritis of the low back is not warranted on a presumptive basis.  Id.

In this decision, the Board has considered the lay statements submitted in support of this appeal which assert that the Veteran incurred a bilateral knee disability and a low back disability during active service.  The Veteran certainly is competent to report as to his symptomatology and history.  However, the Board finds that the examinations conducted by a medical professional are more probative than the Veteran's assertions.  The examiner has specialized medical training, experience, and eduction that the Veteran is not shown to have.  As such, the examiner's findings on whether the Veteran's bilateral knee disability and low back disability are related to active service are more probative than the Veteran's statements.


ORDER

Entitlement to service connection for GERD as due to service-connected PTSD is granted.

Entitlement to service connection for obstructive sleep apnea as due to service-connected PTSD is granted.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a low back disability is denied.


REMAND

As noted in the Introduction, in June 2016, the Court vacated and remanded the Board's March 2015 decision on the issues of entitlement to service connection for a skin disability, a respiratory disability other than obstructive sleep apnea, to include COPD, including as due to in-service chemical exposure, an anxiety disorder, including as due to service-connected PTSD, a sleep disorder, including as due to service-connected PTSD, entitlement to an earlier effective date than September 16, 2011, for a grant of service connection for PTSD, and entitlement to an initial rating greater than 30 percent for PTSD.  Because it is bound by the Court's June 2016 decision, the Board finds that additional development is required before any of these claims can be adjudicated on the merits.

With respect to the Veteran's service connection claims for a skin disability and for a respiratory disability other than obstructive sleep apnea, to include COPD, including as due to in-service chemical exposure, the Court held that it was error for VA not to have scheduled the Veteran for appropriate examinations to determine the nature and etiology of each of these disabilities.  The Court found that the Veteran's lay statements concerning his reported in-service skin symptoms of developing white spots on his arms essentially triggered VA's duty to assist in obtaining an examination for this claimed disability.  The Court also found that any future examination concerning the Veteran's respiratory disability other than obstructive sleep apnea, to include COPD, should discuss whether this disability was aggravated by the Veteran's reported in-service exposures to certain identified toxic chemicals (sulfuric acid fumes, asbestos, or exhaust fumes).  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his skin disability and his respiratory disability other than obstructive sleep apnea, to include COPD.  

With respect to the Veteran's service connection claims for an anxiety disorder and for a sleep disorder, each including as due to service-connected PTSD, the Court found that VA had erred in not obtaining information concerning the nature and etiology of the Veteran's anxiety disorder and sleep disorder as part of his service-connected PTSD in a manner which complied with 38 C.F.R. § 4.125(b).  See 38 C.F.R. § 4.125(b) (2015).  This regulation provides that, if there is a change in a mental disorder diagnosis, then a determination must be made "whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition" and, if this is not clear from the record evidence, then an examiner must make this determination.  Id.  The Court noted that, in granting separate service connection claims for an anxiety disorder and for a sleep disorder, each including as due to service-connected PTSD, the Board suggested that there had been a change in the Veteran's mental health diagnosis (which previously had been characterized as PTSD with anxiety and sleep disorder) without citing to evidence supporting this change in diagnosis.  

The medical evidence indicates that an anxiety disorder and sleep disorder are part of the Veteran's service-connected PTSD, although it is not clear whether the separate disabilities of an anxiety disorder, a sleep disorder, and PTSD "represent[] progression of the prior diagnosis [of PTSD with anxiety and a sleep disorder], correction of an error in the prior diagnosis, or development of a new and separate condition."  Id.  Because it is bound by the Court's June 2016 decision, the Board finds that, on remand, the Veteran should be scheduled for updated examinations to determine whether he experiences separate disabilities due to an anxiety disorder and a sleep disorder and, if so, whether these new mental health disorders "represent[] progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition."  Id.  

Since adjudication of the Veteran's service connection claims for an anxiety disorder and for a sleep disorder, each including as due to service-connected PTSD, likely will impact adjudication of the Veteran's earlier effective date and higher initial rating claims for PTSD, the Board finds that all of these claims are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the Veteran's earlier effective date and higher initial rating claims for PTSD must be deferred.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.

2.  Thereafter, schedule the Veteran for appropriate examination to determine the nature and etiology of any skin disability.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran a skin disability, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed. 

3.  Schedule the Veteran for an examination to determine the nature and etiology of a respiratory disability other than obstructive sleep apnea, to include chronic obstructive pulmonary disease (COPD).  The claims file should be provided to the examiner for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a respiratory disability other than obstructive sleep apnea, to include COPD, is related to active service or any incident of service, including as due to in-service chemical exposure.  A rationale should be provided for any opinions expressed. 

The examiner is advised that service connection currently is in effect for obstructive sleep apnea.

4.  Schedule the Veteran for an examination to determine the nature and etiology of any anxiety disorder.  The claims file should be provided to the examiner for review.  

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that anxiety disorder, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD or medications prescribed to treat it caused or aggravated (permanently worsened) an anxiety disorder, if diagnosed.  The examiner finally is asked to state whether anxiety disorder, if diagnosed, represents a progression of a prior diagnosis of PTSD with anxiety and sleep disorder, a correction of an error in the prior diagnosis of PTSD with anxiety and sleep disorder, or development of a new and separate condition.  A rationale should be provided for any opinions expressed. 

5.  Schedule the Veteran for an examination to determine the nature and etiology of any sleep disorder.  The claims file should be provided to the examiner for review.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a sleep disorder, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD or medications prescribed to treat it caused or aggravated (permanently worsened) a sleep disorder, if diagnosed.  The examiner finally is asked to state whether a sleep disorder, if diagnosed, represents a progression of a prior diagnosis of PTSD with anxiety and sleep disorder, a correction of an error in the prior diagnosis of PTSD with anxiety and sleep disorder, or development of a new and separate condition.  A rationale should be provided for any opinions expressed.  

6.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


